UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4529



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SERGIO OMAR BETANZOS-FLORES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-04-238)


Submitted: February 16, 2006              Decided: February 21, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Arnold
L. Husser, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Sergio Omar Betanzos-Flores appeals his thirty month

prison sentence resulting from his guilty plea for reentry of a

deported alien after conviction of three or more misdemeanors

involving     crimes   against   persons   in   violation   of   8   U.S.C.

§§ 1326(a) and (b)(1) (2000).      Betanzos-Flores’ attorney has filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967), certifying there are no meritorious issues for appeal.

Betanzos-Flores has been notified of his right to file a pro se

supplemental brief but has not done so. Finding no reversible

error, we affirm.

            After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), a sentencing court is no longer bound

by the range prescribed by the sentencing guidelines.            See United

States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).          However, in

determining a sentence post-Booker, sentencing courts are still

required to calculate and consider the guideline range prescribed

thereby as well as the factors set forth in 18 U.S.C. § 3553(a)

(2000).     Id.   As stated in Hughes, this Court will affirm a post-

Booker sentence if it is both reasonable and within the statutorily

prescribed range.      Id. at 546-47.

            Betanzos-Flores claims that the district court erred in

imposing his sentence.      The district court correctly applied the

advisory guidelines to find a sentencing range of twenty-one to


                                   - 2 -
twenty-seven months’ imprisonment.     The district court went above

that range and selected a thirty month sentence due to Betanzos-

Flores’ immediate reentry under a false identity after being

deported.   Betanzos-Flores’ sentence was well below the statutory

maximum of ten years.    See 8 U.S.C. § 1326(b)(1).    The sentence

imposed by the district court was reasonable as it appropriately

treated the guidelines as advisory, calculated and considered the

guideline range, and weighed the relevant 18 U.S.C. § 3553(a)

factors.

            Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.    Accordingly, we affirm

Betanzos-Flores’ sentence. This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.     If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                            AFFIRMED




                               - 3 -